Citation Nr: 0707480	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right hand fracture.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that did not reopen 
claims for service connection for residuals of a right hand 
fracture and for GERD; and that denied service connection for 
bilateral hearing loss disability.  In April 2005, the RO 
denied service connection for PTSD.  In May 2006, the veteran 
testified before the Board. 

The issues of service connection for a right hand disability 
including residuals of a fracture, for a gastrointestinal 
disability including GERD, and for PTSD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran when further action is 
needed of him.  

In March 2004, the veteran raised a claim for service 
connection for a skin disability.  The RO has not yet 
adjudicated this issue.  Thus, the Board will refer the issue 
to the RO for its initial consideration, as appropriate. 


FINDINGS OF FACT

1.  In February 2002, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic right hand 
fracture residuals.  The veteran did not appeal the decision 
in a timely fashion.  

2.  The evidence received since the February 2002 rating 
determination is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and it raises a reasonable possibility of 
substantiating the claim.  

3.  In February 2002, the RO denied service connection for 
GERD.  The veteran did not appeal the decision in a timely 
fashion.  

4.  The evidence received since the February 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim, and it raises a reasonable possibility of 
substantiating the claim.  

5.  Current bilateral hearing loss disability is related to 
in-service combat noise exposure. 


CONCLUSIONS OF LAW

1.  Evidence received since the RO's final decision in 
February 2002 not to reopen a claim for service connection 
for residuals of a right hand fracture is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.326(a), 20.1103 (2006).  

2.  Evidence received since the RO's final decision in 
February 2002 not to reopen a claim for service connection 
for GERD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.326(a), 20.1103 (2006).  

3.  Chronic bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in December 2003, August 2004, 
June 2005, and May 2006; a rating decision in March 2004; and 
a statement of the case in May 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the March 2004 RO 
decision) or even the final RO adjudication (the May 2005 
statement of the case) is harmless.  See also Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (regarding notice 
requirements for applications to reopen claims).  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Moreover, any 
specific defect in notice to the veteran is harmless in light 
of the favorable disposition of the three claims that are 
discussed in the decision portion today.   Also, in May 2006, 
VA sent a letter describing the requirements for claims 
involving disability rating assignments.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA effectively complied 
with all of the required elements under its duty to notify 
claimants prior to the last RO adjudication here (the May 
2005 statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 20 
Vet. App. 537 (2006) (discussing Board's ability to consider 
"harmless error"); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information).  Thus, VA satisfied its 
duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In addition, VA 
examined the veteran several times for compensation purposes.  
The veteran has not referred to any additional, unobtained, 
relevant evidence.  Thus, VA has satisfied both the notice 
and duty to assist provisions of the law.  

Applications to reopen claims

A prior final decision can be reopened with new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
November 2003, the veteran sought to reopen the service 
connection claims for a right hand disability and for GERD.

"New and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in light of all of the evidence of record.  
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The Board 
presumes the credibility of new evidence in determining 
whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A right hand disability, including residuals of a fracture 

In June 1965, the RO denied service connection for chronic 
right hand fracture residuals on the ground that the 
veteran's service medical records did not refer to the 
claimed disorder.  Although the RO notified the veteran of 
this decision and of his appellate rights, the veteran did 
not submit a timely notice of disagreement.  

The evidence considered by the RO in its June 1965 rating 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a right hand fracture or 
other chronic right hand disability.  A January 1965 
Veteran's Application for Compensation or Pension (VA Form 
21-526) and a March 1965 written statement from the veteran 
convey that the veteran reported having sustained fractures 
of the knuckles of his right ring and little fingers in 
January 1944.  He reported that his right hand was placed in 
a cast at the Palm Island naval medical facility.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for chronic right hand 
fracture residuals.  In February 2002, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic right hand fracture residuals.  Although the RO 
notified the veteran of this decision and of his appellate 
rights, the veteran did not submit a timely notice of 
disagreement.  

Other evidence before the RO at the time of its February 2002 
decision included VA clinical documentation and the veteran's 
May 2001 application to reopen his claim for service 
connection.  The VA clinical documentation does not refer to 
any right hand abnormalities.  In his claim, the veteran 
contended that he had had a chronic progressive right hand 
disorder since service separation.  

The documentation submitted since the RO's February 2002 
decision consists of the veteran's service personnel records; 
VA clinical and examination documentation; his testimony 
before the Board in May 2006; and written statements from the 
veteran and several of his service comrades.  

The veteran's service personnel records reflect that he 
served aboard the U.S.S. Half Moon, a seaplane tender.  He 
participated in several World War II naval operations and the 
October 25, 1944, Battle of Surigao Strait.  In a letter 
received in March 2004, the veteran wrote that he initially 
sustained a right hand fracture while working in an officers' 
mess hall on Palm Island.  He wrote that he subsequently re-
injured his right hand on board the U.S.S. Half Moon when the 
ship was hit by enemy fire while in dry dock at Manias 
Island.  These records provide a more detailed account of the 
veteran's reported right hand injury in service.  Therefore, 
they are new.  Moreover, they are material in that they 
discuss evidence of combat service and raise the possibility 
of combat-sustained injury.  As new and material evidence has 
been received, the veteran's claim for service connection for 
residuals of a right hand fracture is reopened.  

GERD

In February 2002, the RO denied service connection for 
chronic GERD on the ground that the claimed disorder had not 
been objectively manifested during service or proximate to 
service.  Although the RO notified the veteran of this 
decision and of his appellate rights, the veteran did not 
submit a timely notice of disagreement.  

The evidence before the RO in February 2002 included the 
veteran's service medical records, which did not refer to 
GERD or other chronic gastrointestinal disability.  VA 
clinical documentation dated in November 2001 notes that the 
veteran presented a history of stomach problems and abdominal 
pain since active service.  There were assessments of a 
hiatal hernia by history and GERD by history.  

The additional documentation submitted since the February 
2002 rating decision denying service connection for chronic 
GERD consists of the veteran's service personnel records; VA 
clinical and examination documentation; the veteran's 
testimony before the Board in May 2006; and written 
statements from the veteran and several of his service 
comrades.  As noted above, the veteran's service personnel 
records reflect that he participated in naval combat during 
World War II.  According to an October 1943 entry, the 
veteran was sentenced to a period of solitary confinement 
"on [bread and water] with a full rat[ion] every 3rd day" 
after a Captain's Mast.  In a statement received in March 
2004, the veteran wrote that he was "sentenced to 30 days in 
the hole where the anchor was stored"; that he was given 
only bread and water except for every third day, when he was 
given a regular meal; that he suffered from chronic digestive 
complaints since the end of his confinement; and that he was 
subsequently prescribed stomach medication.  At his May 2006 
Board hearing, the veteran testified that he had been 
confined to his ship's hull on bread and water with a regular 
meal every third day for a period of "20 or 30 days" during 
active service; that he initially manifested stomach 
complaints at the end of his period of confinement; and that 
he was diagnosed with a chronic gastrointestinal disorder in 
1946.  

The veteran's service personnel records, written statement, 
and testimony on appeal provide a more detailed account of 
the veteran's claimed GERD and are thus new.  Also, the 
descriptions of the circumstances of the veteran's in-service 
confinement and of continuity of post-service treatment are 
material in that they raise the possibility of substantiating 
the claim.  As new and material evidence has been received, 
the veteran's claim for service connection for GERD is 
reopened.  

Service connection for bilateral hearing loss disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For veterans who served continuously for at least 90 days 
during a period of war, service connection may be presumed 
for certain chronic diseases, including organic disease of 
the nervous system (such as sensorineural hearing loss), that 
are manifested to at least a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his March 1946 physical examination for 
service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  Auditory acuity of 15/15 is normal.  See 
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  The 
veteran's service personnel records reflect that he served 
aboard a seaplane tender and that he participated in naval 
combat during World War II.  

On VA audiological treatment in October 2003, the veteran 
reported "being around 5 inch guns aboard an aircraft 
carrier" during active service.  A medical provider 
commented that:

Due to reported military noise history and 
today's pure tone thresholds, it is at least as 
likely as not this  [sic.] his hearing loss is in 
part from being in the service.  

The examiner did not list any specific audiological findings.  

On VA examination in March 2004, the veteran complained of 
progressive hearing loss since 1990.  He indicated that his 
ship's weapons had fired during service and that he had 
experienced decreased bilateral hearing for "a week or 
two."  On examination, pure tone thresholds, in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
55
60
LEFT
30
25
25
45
55

Speech recognition ability was 92 percent in the right ear 
and 96 percent in the left ear.  The diagnosis was bilateral 
borderline normal hearing through 1000 Hertz sloping to a 
moderately severe sensorineural hearing loss.  The VA 
examiner commented that:  

I am asked to give an opinion whether or not any 
hearing loss is related to World War II combat or 
not.  I feel that the veteran's hearing loss is 
not as least as likely as not attributed to his 
Military experience.  The reason why I feel this 
way, Separation and Induction Hearing Evaluations 
report normal hearing, bilaterally but they do 
not take into account a high frequency hearing 
loss.  Also, the veteran's own admission of he 
[sic.] has always been hard of hearing, 
attributes that it is not as least as likely as 
not related to his Military noise exposure.  

At the May 2006 hearing before the Board, the veteran 
testified that he had significant combat-related noise 
exposure during his period of wartime service.  In a June 
2006 written statement, the veteran advanced that his 
inservice noise exposure included the blast from an 
ammunition ship which was struck by enemy bombs while near 
his ship.  Following the explosion, the veteran and his 
fellow shipmates experienced decreased hearing and ringing in 
their ears.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran participated in naval combat.  The 
veteran's statements and testimony regarding exposure to 
noise from his ship's weapons during combat are consistent 
with his service.  See 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable to the veteran's claim.  

According to VA medical records, in October 2003, a treating 
VA audiologist concluded that it was at least as likely as 
not the veteran's bilateral hearing loss disability was, in 
part, due to his wartime service.  The Board is mindful of 
the March 2004 VA audiological examination, which concluded 
that the veteran's bilateral hearing loss disability was not 
at least as likely as not attributable to his wartime 
service.  However, at the very least, the evidence (the 
October 2003 treating audiologist's opinion and the March 
2004 VA examination) are in equipoise.  In resolving every 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection is warranted for bilateral hearing 
loss disability.  


ORDER

The application to reopen a claim for service connection for 
residuals of a right hand fracture is granted and to this 
extent only, the appeal is granted.  

The application to reopen a claim for service connection for 
GERD is granted and to this extent only, the appeal is 
granted.  

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for a chronic right hand 
disorder to include fracture residuals and a chronic 
gastrointestinal disorder to include GERD are to be 
determined following a de novo review of the entire record.  

In reviewing the record, an examination to assess the nature 
and etiology of the veteran's current right hand and 
gastrointestinal disorders would be helpful.  

The veteran contends that he incurred PTSD as the result of 
his numerous World War II-related stressful experiences on 
board the U.S.S. Half Moon.  

The Board notes that there is some conflict among various 
medical reports regarding the correct diagnosis of the 
veteran's psychiatric disorder.  VA medical records from June 
2004, August 2004, and July 2005 reflect that the veteran is 
being treated for PTSD.  By contrast, a March 2005 VA 
examination concluded that the veteran did not meet the 
relevant criteria for a PTSD diagnosis.  See 38 C.F.R. 
§ 4.125 (2006).  However, the March 2005 VA examination also 
appeared to relate some current psychiatric symptoms to in-
service experiences.  

In light of this evidence, some of which pertains to 
treatment for PTSD and some of which pertains to diagnosis of 
anxiety disorder, further development is needed in three 
regards.  First, on remand, the RO should treat the veteran's 
claim for service connection as involving a psychiatric 
disability including PTSD and anxiety disorder.  Second, the 
service personnel records reflect that the veteran's naval 
vessel participated in various operations and engagements 
during his World War II service, including the Battle of 
Surigao Strait in October 1944.  The readjudication on remand 
should include consideration of the veteran's combat service.  
See 38 U.S.C.A. § 1154(b).  And third, an examination is 
needed to clarify the correct diagnosis and to comment 
specifically as to whether any current psychiatric disorder 
is related to any corroborated in-service stressors.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify 
with sufficient specificity all 
post-service treatment for right hand, 
gastrointestinal, and psychiatric 
disorders.  Upon receipt of the requested 
information and the appropriate releases, 
seek to obtain copies of any properly 
identified and authorized records.  

2.  Obtain copies of all VA medical 
records regarding the claimed disorders 
since August 2005.  

4.  Then schedule the veteran for an 
examination to assess the current nature 
and etiology of any current right hand, 
gastrointestinal, and psychiatric 
disorders (including PTSD and anxiety 
disorder).  Provide the claims folder to 
the examiner(s). The examiner(s) should 
discuss what relationship, if any, exists 
between any of the claimed disorders and 
the veteran's active service.

5.  Then adjudicate the claims for 
service connection for residuals of a 
right hand fracture and for a chronic 
gastrointestinal disorder including GERD 
on a de novo basis; and readjudicate the 
claim for service connection for a 
psychiatric disability, including PTSD 
and anxiety disorder.  The readjudication 
on remand should include consideration of 
the veteran's combat service.  See 
38 U.S.C.A. § 1154(b).  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then return the case to the Board for its 
review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


